Citation Nr: 0112861	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residual type 
schizophrenic reaction, currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of a 
left knee meniscectomy, with degenerative joint disease, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney At 
Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The issue of entitlement to a TDIU will be addressed in the 
subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's residual type schizophrenic reaction is 
manifested primarily by complaints of anxiety and insomnia 
and objective evidence of some judgment impairment and 
depressed and anxious mood that cause occupational and social 
impairment with reduced reliability and productivity with 
difficulty in establishing or maintaining effective work and 
social relationships.

3.  On VA audiometric examination in September 1999, the 
veteran's service connected bilateral hearing loss was 
manifested by an average pure tone threshold levels, in 
decibels, at 1,000, 2,000, 3,000 and 4,000 Hertz of 63 in 
both ears, with speech recognition ability of 86 percent in 
the right ear and 80 percent in the left ear.  His left ear 
pure tone thresholds are 25 decibels at 1,000 Hertz and 75 
decibels at 2,000 Hertz.

4.  The veteran has Level III hearing in his right ear and 
Level IV hearing in his left ear.

5.  The veteran's residuals of a left knee meniscectomy are 
manifested primarily by complaints of knee discomfort and 
objective findings of moderate medial instability, severe 
crepitance and full range of left knee motion without pain. 

6. The veteran's residuals of a left knee meniscectomy 
include a tender and painful scar with discoloration.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for residual type schizophrenic reaction have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans' Claims Assistance 
Act of 2000, Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9204 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans' Claims Assistance Act of 2000, 
Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Diagnostic Code 6100 (2000).

3. The criteria for an evaluation of 20 percent for residuals 
of a left knee meniscectomy have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans' Claims Assistance Act of 2000, 
Pub. L No 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5259, 5260 (2000).

4.  The criteria for an evaluation of 10 percent for a tender 
and painful left knee scar have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans' Claims Assistance Act of 2000, Pub. L 
No 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.118, Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher 
evaluations than those currently assigned for his service-
connected schizophrenic reaction, bilateral sensorineural 
hearing loss and residuals of a left knee meniscectomy with 
degenerative joint disease.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In August 1999, the 
veteran submitted his claim.  He was provided VA orthopedic, 
psychiatric and audiology examinations in September 1999 to 
assess the current level of his service-connected 
disabilities.  The RO also secured VA treatment records, 
dating from June 1996 to November 1999.  In March 2000, the 
veteran was given notice and a copy of the rating decision 
denying his claim with his appellate rights.  In May 2000, a 
statement of the case was issued with the relevant regulatory 
law and indicating the evidence considered and the reason for 
denial of his claims.  The veteran and his attorney, although 
stating that the RO has failed to fulfill its duty to assist 
the veteran in his claims, have not indicated that there is 
any further medical or other relevant evidence not previously 
obtained by the RO.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

VA treatment records dating from June 1996 to November 1999 
show that the veteran was treated primarily for his 
psychiatric disability and was also provided marital 
counseling.  An October 1996 X-ray study of his left knee 
revealed degenerative changes with narrowed medial knee 
compartment.  An April 1997 record indicates the veteran 
complained of anxiety, insomnia and sad feelings and the 
diagnosis was general anxiety disorder.  At that time he was 
coherent, relevant, logical with no perceptual disorder.  He 
was not delusional and had no ideation of harming himself or 
others.  His judgment and insight were poor; his affect and 
mood, anxious and depressed.  A November 1997 progress note 
shows that the veteran had physical complaints and anxiety 
during the day.  The objective findings were consistent with 
the earlier April 1997 findings.  In April 1998, he was again 
coherent, relevant, logical and oriented in three spheres.  
There was no evidence of perceptual disorders and he was not 
delusional and had no ideas of harming himself or others.  
His mood was depressed and his judgment and insight were 
evaluated as fair to poor.  The assessment was chronic 
psychiatric condition, not acutely exacerbated.  The 
objective findings were the same at his October 1998 session 
and he was assigned a Global Assessment of Functioning (GAF) 
score of 50 at that time.  A March 1999 marital counseling 
progress note indicates that the veteran understood, was 
quite coherent, relevant and communicative.  He continued to 
be logical, coherent and relevant, without hallucinations or 
delusions at April, July and November 1999 appointments.  He 
exhibited no ideation of harming himself or others and his 
ideas and affect were appropriate.  His mood was depressed, 
his memory good for recent and remote events and he was 
oriented to time, place and person.  His judgment and insight 
were evaluated as good on these occasions.  In November 1999, 
his mood was also described as anxious.

During his September 1999 VA psychiatric examination, the 
veteran admitted to drinking occasionally and stated that he 
felt better on his current psychiatric medications.  His 
complaints were predominantly physical complaints and of 
marital problems.  The examiner reviewed the veteran's 
hospital records and noted that he had not been hospitalized 
for his condition but was receiving treatment.  At the time 
of the examination, the veteran was clean, adequately dressed 
and groomed.  He was alert and oriented in all three spheres.  
His mood was anxious and his affect constricted.  He had good 
attention and concentration levels and his memory was 
evaluated as good.  The veteran's speech was clear and 
coherent.  He was not hallucinating, suicidal or homicidal.  
His insight and judgment were evaluated as fair and he 
exhibited good impulse control.  The diagnoses included 
residual type schizophrenia with anxiety features and 
episodic alcohol abuse.  He was assessed with a GAF of 65.

A September 1999 VA orthopedic examination shows that the 
veteran complained of moderate left knee discomfort which he 
described as located inside the joint and the posterior bone 
of the left knee.  He described a cracking sound with knee 
movement.  He also complained of lateral instability of the 
anterior aspect of the knee while walking. He further 
complained of numbness and a loss of balance after sitting or 
walking for a prolonged period.  He denied any episodes of 
dislocation or recurrent subluxation in the last year.  The 
veteran did not use any assistive devices to walk.  His gait 
was normal.  Examination revealed no evidence of edema, 
effusion, weakness, redness, heat or guarding of movement of 
the left knee.  Right knee range of motion was from 0 to 140 
degrees with no evidence of painful motion.  There was 
evidence of moderate medial instability upon stress valgus, 
but no lateral instability upon stress varus.  There was no 
evidence of dislocation or subluxation and no anterior or 
posterior instability.  His anterior drawer test, posterior 
drawer test, Lachman sign and McMurray sign were all 
negative.  He had tenderness to palpation of the left knee 
scar area, although the two scars were well-healed with loss 
of color in one.  There was positive patellar grinding test 
with severe crepitation of the left knee joint.  There was no 
leg discrepancy or ankylosis.  The diagnosis was left knee 
meniscectomy with degenerative joint disease evidenced by 
earlier X-ray evidence.

The veteran's September 1999 VA audiological examination 
report indicates that he had pure tone thresholds of:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
N/A
20
30
95
105
63
LEFT
N/A
25
75
80
70
63

He had speech recognition of 86 percent in his right ear and 
80 percent in his left ear.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Schizophrenic Reaction

The veteran's schizophrenic reaction is currently evaluated 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9204.

Under the general rating formula for mental disorders, a 50 
percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

The veteran has subjective complaints of anxiety and 
insomnia.  Although earlier VA treatment records show his 
judgment and insight to be poor, later treatment records and 
the September 1999 VA psychiatric examination indicate his 
judgment and insight to be fair to good.  The September 1999 
examiner noted that the veteran had been married four times.  
The preponderance of the evidence overwhelmingly indicates no 
more than reduced reliability and productivity in his 
occupational and social impairment.  Despite the veteran's 
complaints of anxiety and insomnia, there is no objective 
medical evidence of obsessional rituals, neglect of personal 
appearance and hygiene or near-continuous panic or suicidal 
ideation and there is no impairment of speech or depression 
affecting his ability to function independently.  Moreover, 
the September 1999 examiner found the veteran to have good 
impulse control.  Given this evidence, the Board cannot 
conclude that the veteran's disability picture more nearly 
approximates the criteria required for a 70 percent rating 
under Diagnostic Code 9204.  38 C.F.R. § 4.7.  Therefore, the 
50 percent rating is in order. 

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's schizophrenic 
reaction has not necessitated frequent periods of 
hospitalization.  Moreover, the current evidence does not 
suggest that the schizophrenic reaction has markedly 
interfered with his employability.

Bilateral Hearing Loss

The veteran's bilateral hearing loss is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86 and Diagnostic Code 
6100. 

The criteria for evaluating hearing call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85.  
These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  The assignment of a 
disability evaluation for hearing loss is thereby achieved by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

In order to establish entitlement to an evaluation in excess 
of 10 percent for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met. 

The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1,000 Hz and 70 decibels or more at 2,000 
Hz.  Although the hearing loss pattern in the veteran's right 
ear does not meet the criteria for these unusual patterns, 
the Board notes that his left ear pure tone thresholds are 
less than 30 decibels at 1,000 Hz and greater than 70 
decibels at 2,000 Hz.  Therefore, pursuant to 38 C.F.R. 
§ 4.86(b), the veteran's ears will be evaluated separately, 
and his left ear evaluated under either Table VI or Table 
VIa, in order to determine the highest numerical level 
possible for his left ear.

Based on the September 1999 VA audiometric examination 
findings, as applied to aforementioned Tables, the scores 
compute to a Level III hearing loss in the right ear and a 
Level IV hearing loss in the left ear which, in combination, 
warrants a 10 percent schedular evaluation for the degree of 
hearing impairment demonstrated.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for a compensable evaluation for bilateral hearing 
loss.

The Board also finds that the veteran's bilateral hearing 
loss is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's bilateral hearing loss has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it has resulted in marked 
interference with his employment.

Residuals of a Left Knee Meniscectomy

The veteran's left knee disability is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Under 
Diagnostic Code 5259, a 10 percent evaluation is warranted 
for symptomatic removal of semilunar cartilage.

Other potentially applicable Diagnostic Codes, that provide 
higher evaluations, include: Code 5256, ankylosis of the 
knee; Code 5260, limitation of flexion of the leg; and Code 
5262, impairment of the tibia and fibula.  However, the 
medical evidence does not indicate ankylosis, or tibial or 
fibular impairment.  Nor has any limitation of flexion been 
demonstrated.  Accordingly, the Board finds that these Codes 
are not more appropriate to evaluate the veteran's left knee.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

However, the Board notes that the September 1999 VA 
orthopedic examiner found evidence of moderate medial 
instability upon stress valgus testing.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 provides a 20 percent rating for 
moderate instability or recurrent subluxation and a 30 
percent rating for severe instability or subluxation.  The 
Board finds that the veteran's current left knee disability 
is more appropriately evaluated under Code 5257, as the Code 
contemplates his current residuals in its criteria.  

The veteran subjectively complains of moderate left knee 
discomfort, a cracking sound in his left knee joint and 
lateral instability of the left knee when walking.  The 
September 1999 VA orthopedic examiner confirmed that the 
veteran had moderate medial instability and severe 
crepitance.  However, the veteran had full range of motion 
without any evidence of pain.  Under these circumstances, 
Board finds that the evidence of overall disability supports 
a finding of moderate knee disability, warranting a 20 
percent evaluation under the provisions of Code 5257.  38 
C.F.R. § 4.7.  However, absent additional medical evidence or 
opinion, the Board cannot conclude that the disability 
picture more nearly approximates severe disability as 
required for a 30 percent rating.  38 C.F.R. § 4.7.  
Specifically, there is no medical evidence that characterizes 
the veteran's instability as more than moderate and there is 
no evidence of recurrent subluxation.  Accordingly, the Board 
finds that the evidence supports a 20 percent disability 
rating for the left knee disability.  38 U.S.C.A. § 1155; 
Veterans' Claims Assistance Act of 2000, Pub. L No 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.71a, Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) (stating that, with respect to Code 5257, where the 
diagnostic code is not predicated on loss of range of motion, 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown 
is not appropriate).

However, the analysis is not yet complete.  The September 
1999 VA examination report notes earlier findings of 
degenerative disease in the left knee.  A veteran who has 
arthritis and instability of the knee may be rated separately 
under Codes 5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).

Under Code 5003, degenerative arthritis is rated according to 
limitation of motion of the affected part.  A 0 percent 
rating is assigned under Code 5260 when leg flexion is 
limited to 60 degrees.  A 0 percent rating is assigned under 
Code 5261 when leg extension is limited to 5 degrees.  38 
C.F.R. § 4.71a.

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.45(f) (defining the major joints, including the knee, for 
the purpose of rating disability from arthritis).

For a knee disability evaluated under Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion must at least meet 
the criteria for a 0 percent rating under the appropriate 
diagnostic codes.  In addition, a separate rating for 
arthritis could be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

Moreover, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability. VAOPGCPREC 9-98.

Initially, the Board notes that the medical evidence fails to 
reveal limitation of left knee motion that satisfies the 
criteria for a 0 percent rating under either Code 5260 or 
Code 5261.  As noted previously, the September 1999 
orthopedic examination shows no evidence of edema, effusion, 
weakness or painful motion.  The examiner did find severe 
crepitation; however, the Board finds that the preponderance 
of the objective evidence is against a separate evaluation 
for the veteran's left knee degenerative arthritis.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

However, in view of the examiner's observation that the 
veteran's left knee scar was tender to palpation, the Board 
finds that an additional evaluation of 10 percent for the 
scarring is warranted under Diagnostic Code 7804.  As noted 
previously, Esteban v. Brown, 6 Vet. App. 259 (1994) provides 
that impairments associated with service- connected 
disability may be rated separately unless they constitute the 
same disability or the same manifestation.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative of or overlapping with 
symptomatology of the other conditions; the manifestations of 
the disabilities must be separate and distinct.  In this 
regard, a scar is a separate and distinct manifestation of 
the disability, not contemplated by the symptoms addressed in 
38 C.F.R. § 4.71a, it therefore may be rated separately.  The 
Board accordingly finds the veteran is entitled to a 10 
percent evaluation for his tender and painful left knee scar 
under Diagnostic Code 7804.  The record does not show that it 
causes limitation of function or otherwise warrants an 
evaluation in excess of 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.


ORDER

An increased evaluation for residual type schizophrenic 
reaction is denied.

An increased evaluation for bilateral hearing loss is denied.

A 20 percent evaluation for residuals of a left knee 
meniscectomy is granted, subject to the criteria governing 
the payment of monetary benefits.

A separate 10 percent evaluation for a left knee scar is 
granted, subject to the criteria governing the payment of 
monetary benefits.


REMAND

As noted previously, during the pendency of the appellant's 
appeal but after the case was remanded to the Board, the 
Veterans Claims Assistance of Act of 2000 became law 
enlarging on the VA's duty to assist and including new 
notification provisions.  

In the above decision, the Board has granted a higher 
evaluation for the veteran's left knee disability and a 
separate evaluation for the associated residual scar.  In 
denying the veteran's claim for a total rating, the RO based 
its decision on a lower combined evaluation that did not meet 
the criteria of 38 C.F.R. § 4.16(a).  Under these 
circumstances, the Board finds that the RO should have an 
opportunity to review the veteran's claims under the revised 
ratings.

In light of the foregoing circumstances, the veteran's claim 
for a total rating based on individual unemployability due to 
service connected disability is REMANDED to the RO for the 
following actions:

The RO must review the claims file and 
undertake any development it deems 
necessary.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


